Relator's application for a writ of mandamus directing the trial Judge to fix a civil suit for trial by preference under authority of Act No. 102 of 1928 must be denied for the reason that the supervisory powers of the Supreme Court under Article 7 of the Constitution extend to all cases where abuse of judicial power and discretion is charged, regardless of the amount involved. The supervisory jurisdiction granted to the several Courts of Appeal by section 2 of Article 7 of the Constitution is confined to power to issue such writs and orders only as are necessary in aid of the Court's appellate jurisdiction. Allen v. Allen, 165 La. 437, 115 So. 648.
The alternative writ issued herein is recalled and relator's application is dismissed.